Case 1-Llo-42502-e€SS Doc oy-L Filed Os/O//el centered Os/O/izZl ZULSLiof

DAHIYA LAW OFFICES LLC
/litorneys

75 Maiden Lane Suite 506
New York, New York 10013
Tel: 212-766 8000 Fax: 212 766 8001
karam@legalpundit.com

JE Ka March 27, 2018

“owas RANG (RS ON
Client: DESLYN JOHNSON, 1656 PARK PLACE BROOKLYN NY 1 1233 (347 405 1712)

Matter, Re: 1656 Park Place Brooklyn NY 11233 and fraudulent transfer of deed etc,

Dear Client:

Pursuant to your request, this letter states the terms for Dahiya Law Offices, LLC
("Dahiya” or the “Firm”) retention to represent you (the “Client’’”) in the above stated
issues/matters/cases (the “Matter”).

If the Client, wish to retain Dahiya in any other regard, an additional retainer agreement
will be required.

We agree to represent the Client, in connection with the Matter on the following terms:

1, The initial payment of an $15,000 initial retainer (the “Initial Retainer”). The Firm is not
required to work on the Matter until the Initial Retainer is paid, Upon payment, the same shall
become property of the Firm. The Firm reserves the right to either deposit the retainer in the
regular business account or in the escrow account. If the deposit is in the escrow account than the
Client by signing this agreement grants express permission to withdraw the funds and apply them
against the hours billed or work performed. In case there is any sale of the Client’s assets and if
the Firm has the sale proceeds either in the regular business or escrow account than the Firm will
have a lien on such proceeds. And the Firm has the unqualified consent of the Client to apply
such proceeds to the unpaid retainer or towards the outstanding bills.

2, The Firm shall bill the Client at its regular hourly rates which are: $550.00 per hour for

Karamvir Dahiya’s time; up to $450 per hour for counsel’s time; $150 per hour to $200 per hour
For associates’ time, and $75 - $125 per hour for clerk’s and paraprofessionals’ time. The Client
Hereby acknowledge that such hourly rates are reasonable.

3. The Client shail be responsible for the payment of all disbursements including, but not
limited to, transportation transcripts and stenographers' fees, filing fees, photo-duplication,

1

AEF SE Ce Tolar

 

 
Case 1-Llo-4250¢-esS DOC O9-L Flea Qo/Ofizl Entered Os/Ofici 20a 1 of
appellate record printing, appellate brief printing, process server and service fees, messenger

and courier services, secretary over-time specific to the Matter, computer assisted research,

faxes, local counsel’s fees, the reasonable cost of meals while in transit or out of town, long
distance telephone calls, process servers and faxes. When asked, the Client agree to pay larger
disbursements in advance. The Client acknowledge that failure to pay these disbursements can -
have a negative impact on the Firm’s ability to represent the Client.

4, All invoices for fees and disbursement shall be paid, in full, within fifteen (15) days of their
issuance unless other arrangements are made in writing.

5. If the Client fail to pay any invoice within thirty (30) days after the invoice is issued, then,
In addition to agreeing to pay for our services as reflected in this agreement, the Client agree

to pay interest on the outstanding balance due at a rate of 15% per annum.

6. The Firm will from time to time request an additional retainer. If an additional retainer is
not provided to the Firm or agreed upon within thirty (30) days from the request, the Firm may be
relieved as the Client’s counsel and may cease representing the Client in connection with the
Matter. Being relieved as counsel shall in no way prejudice or diminish any rights which the Firm
may have to secure and/or obtain its compensation.

7. The Client agree that in the event any outstanding balance due is not paid within forty-five
(45) days of the date of any statement, the Firm may, if it so requests, be relieved as the Client’
counsel and may cease representing the Client in connection with the Matter and any other matters
on which we may be representing any of the Client and the Client, by this letter, consent to the
entry of an order relieving the Firm as the Client’ attorneys. Being relieved as counsel shall in no
way prejudice or diminish any rights which the Firm may have to secure and/or obtain its
compensation.

8. If the Firm has to expend any time or advance any disbursements in connection with
collecting any outstanding balance due hereunder, the Client shall pay the Firm for any costs of
collection, including, but not limited to, attorneys' fees and disbursements attributable to time
expended by the undersigned, the Firm or any other firm in connection with same, including fees
for the time expended by the staff of the undersigned Firm.

9, In the event any sanctions are sought or obtained against the Firm or any of its members or
employees or counsel as a result of our taking any position in the Matter or failing to take any
position in the Matter: a.) for which we have advised the Client in writing in advance that there is

a tisk of sanctions, and b.) the Client have directed us to proceed, directed us not to proceed or

 
Case 1-lo-42502-e€SS VOC Oy-L Filed Qa/OU//el Entered UsiO fled ZU SLIO/
prevented us from proceeding notwithstanding the risk of sanctions, the Client agree to indemnify

the Firm for such sanctions and the fees related to defending against any proceeding which seeks
sanctions.

10. The Client agree to indemnify the Firm and hold the Firm harmless, from any and all claims
which seek to avoid, undo or in any other way challenge the Firm’s right to receive and/or retain
transfers made by or on account of the Client or pursuant to this Agreement (“Challenged Transfer
Claims”) which obligation to indemnify and hold harmless includes but, is not limited to,
indemnifying and holding the Firm harmless from all costs and disbursements and attorneys’ fees
relative to the Firm defending against Challenged Transfer Claims in any way, including, but not
limited to negotiations and the payment or promise by the Firm to pay any and all sums either in
settlement of Challenged Transfer Claims and/or as a result of a judgment upon Challenged
Transfer Claims.

11. The Firm may terminate its services upon fifteen days written notice if the Client fail to
cooperate with the Firm or if the Firm determines, in its reasonable discretion, that continuance of
its services would be impractical, unethical, or ineffective. Termination of services, pursuant to
this paragraph, shall in no way prejudice or diminish any rights which the Firm may have to secure
and/or obtain its compensation.

12. A facsimile of a valid signature on this agreement or any other document which may be
issued pursuant to this agreement shall be binding and have the same effect as an original. The
Client understand that the Firm does not guarantee, nor has it promised any particular outcome on
the Matter. The Client are jointly and severally obligated to pay for the services, charges and
obligations to the Firm created by this agreement. This retainer agreement covers all services
already rendered and to be rendered by the Firm related to the Matter.

13. The Client waive any actual and potential conflicts of interest which the Firm may have as
a result of the Firm representing each of the Client in the Matter. The Client have had explained to
them the nature and effect of the Firm representing each of the Client in this Matter. If any check
tendered to the Firm for payment of any of the Client’ obligations to the Firm are returned and/or
dishonored for any reason, the Client shall pay the Firm $100 on each such occasion to cover bank
fees and other processing fees. Unless otherwise notified in writing, all notices and correspondence
to the Client shall be sent to the addresses stated above by fax or email. This agreement is not a
consumer credit transaction. This agreement is governed by the law of the State of New York.

Any action to enforce any rights granted under this agreement shall be commenced in the courts

 
Case 1-10-42502-E€SS VOC O¥v-L Filled Oo/O//2Zl Entered Os/O//21 20% sLliof
of the State of New York.

14 The Rules of the Appellate Division, Part 1215, and the Rules of the Chief Administrator
of the New York Court, Part 137, require us to advise the Client that arbitration is available to the
Client in the event of any dispute over legal fees. The terms of this agreement may not be changed
and/or modified except by a writing signed by the party or parties whose rights, obligations and/or
interests under this agreement are being changed and/or modified. We look forward to working
with the Client in connection with the Matter, and will do our utmost to achieve a result satisfactory
to the Client. No Promise for a particular outcome is made herein.
Very Truly Yours,
W OFFICES, LLC

  
 

Pres.

The foregoing has been read and

each of the undersigned agrees to and

understands its terms. Any questions

which the undersigned had, have been

answered to each of the undersigned’s satisfaction.

Receipt of a copy of this agreement
is acknowledged

CLIENT

py. BYy~ “Do

Deslyn J oe

ee
EE fe

ae SA wk GE XV SS Ve RA

 
